Citation Nr: 1501294	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-48 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for Post Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse and daughter


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's service-connected PTSD disability rating to 50 percent effective October 13, 2008.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to an increased rating for PTSD.

After a comprehensive review of the VA medical records in the Veteran's electronic file, the Board has determined there is a probable gap in the records between August 2010 and March 2012.  Specifically, the March 21, 2012 VA treatment record makes reference to the Veteran's last appointment on December 8, 2011.  There is no record of the December 8, 2011 treatment in the Veteran's electronic file, and no VA medical records addressing PTSD treatment from August 2010 until March 2012, despite regular treatment both before and after those time periods.  There is a single November 2010 medical record during this probable gap, but it is the only record present prior to a February 2012 VA examination for skin diseases.      

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  VA is required to obtain records in the custody of a Federal department or agency, to include medical and other records from VA medical facilities and records from non-VA facilities providing examination or treatment at VA expense.  38 C.F.R. § 3.159(c)(2).  

The Veteran's VA medical records from August 2010 until April 2012 should be obtained.  

Additionally, the Veteran's most recent VA treatment records that have been considered are dated June 28, 2014.  The Veteran's updated VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA medical records dated from August 2010 to April 2012.

2. Obtain copies of the Veteran's VA medical records dated from June 28, 2014 to present.

3. After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's claim.  Thereafter, if the benefit sought on appeal is not granted, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




